DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105651785 A.
Claim 1
 	CN 105651785 A discloses a controller (Fig. 1, Ref. 74); a camera responsive to the controller for capturing images (the reflected light is an industrial digital camera 62 received so as to obtain the sample surface topography and accurately determining the scanning region); an objective lens (Fig. 1, Ref. 41) able to capture submicron scale features on the sample component (Fig. 1, Ref. 51; The invention provides for measuring semiconductor material surface micro-structural defects of microscopic imaging device and method, for some current cannot directly represent the submicron even nanometer scale of dislocation and micropipe defects); a pulsed light source (Fig. 1, Ref. 11) which generates light pulses (Fig. 1, Ref. 21; a chopper 21, a polarizer 22, a photo-elastic modulator 23 and an analyzer 24, wherein the chopper 21 (preferably the chopping ; and the camera (Fig. 1, Ref. 62) being controlled to acquire images, using the objective lens (Fig. 1, Ref. 41), only while the pulsed light source (Fig. 1, Ref. 11) is providing light pulses illuminating a portion of the sample (Fig. 1, Ref. 51) component; and wherein relative movement (Fig. 1, Ref. 52) between the sample component (Fig. 1, Ref. 51) and the objective lens (Fig. 1, Ref. 41) is provided to enable at least one of a desired subportion (a two-dimensional translation stage (minimum precision can reach 0.2 microns) and high-precision manual translation motor, the platform can be electric and manual control sample for two-dimensional movement in the horizontal plane)

    PNG
    media_image1.png
    364
    500
    media_image1.png
    Greyscale

Claim 4
 	CN 105651785 A discloses a movable stage (Fig. 1, Ref. 52) for supporting the sample component (Fig. 1, Ref. 51) and enabling movement of the sample component (a two-dimensional translation stage (minimum precision can reach 0.2 microns) and high-.  
Claim 5
 	CN 105651785 A discloses the movable stage comprises a motorized stage (a two-dimensional translation stage (minimum precision can reach 0.2 microns) and high-precision manual translation motor, the platform can be electric and manual control sample for two-dimensional movement in the horizontal plane).  
Claim 9
 	CN 105651785 A discloses a beam splitter (Fig. 1, Ref. 30) for directing the light pulses from the pulsed light source (Fig. 1, Ref. 11) toward an aperture of the camera (Fig. 1, Ref. 62) after the light pulses have passed through (It is inherent one can pass light through or reflected off an object) the sample component (Fig. 1, Ref. 51), while the camera is turned on to capture an image (It is inherent the camera is turned on to capture images, since if it was not then no data would be collected).  
Claim 10
 	CN 105651785 A discloses a beam splitter (Fig. 1, Ref. 30) for redirecting light pulses reflecting off of the sample component (Fig. 1, Ref. 51) back toward an aperture of the camera (Fig. 1, Ref. 62) while the camera is turned on to capture an image (It is inherent the camera is turned on to capture images, since if it was not then no data would be collected).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 6-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105651785 A.
Claims 2-3
	CN 105651785 A discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond or the pulsed light source provides light pulses each having a duration of no longer than 10 ns. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 6-8
	CN 105651785 A discloses the claimed invention except for the objective lens comprises a numerical aperture of at least 0.5; the camera is turned on and off in accordance with a frequency of between 1 Hz and 20kHz. or software for stitching separate images together to form a larger composite image. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the numerical aperture camera frequency and software since it was well known in the art that that using such optical elements improves image quality and therefore overall accuracy. The 
Claim 11
 	CN 105651785 A discloses an electronic controller (Fig. 1, Ref. 74); a camera (Fig. 1, Ref. 62) responsive to the controller for capturing images (Fig. 1, Ref. 74), the camera including an aperture (  pinhole, focused to a signal collecting system); an objective lens (Fig. 1, Ref. 41) able to capture submicron scale features on the sample component (Fig. 1, Ref. 51; The invention provides for measuring semiconductor material surface micro-structural defects of microscopic imaging device and method, for some current cannot directly represent the submicron even nanometer scale of dislocation and micropipe defects); a pulsed light source (Fig. 1, Ref. 11) which is controlled to generate light pulses (Fig. 1, Ref. 21); a beam splitter (Fig. 1, Ref. 30) for directing light pulses at least one of having passed through the sample component or having been reflected from the sample component (Fig. 1, Ref. 51, Reflected), toward the aperture of the camera (Fig. 1, Ref. 62; pinhole); the camera (Fig. 1, Ref. 62) being controlled to acquire images, using the objective lens (Fig. 1, Ref. 41), only while the pulsed light source (Fig. 1, Ref. 11) is providing light pulses illuminating a portion of the sample component (Fig. 1, Ref. 51); and a stage (Fig. 1, Ref. 52) for supporting the sample component (Fig. 1, Ref. 51), wherein at least one of the stage (Fig. 1, Ref. 52) or the camera is moved to create relative movement between the sample component (Fig. 1, Ref. 51) and the camera (50 comprises a two-dimensional translation stage (minimum precision can reach 0.2 microns) and high-precision manual translation motor, the platform can be electric and .  
 	CN 105651785 A discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12
 	CN 105651785 A discloses the stage comprises a movable stage (Fig. 1, Ref. 52).  
Claim 13-14
 	CN 105651785 A discloses the claimed invention except for the objective lens comprises a numerical aperture of at least 0.5; the camera is turned on and off in accordance with a frequency of between 1 Hz and 20kHz. or software for stitching separate images together to form a larger composite image. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the numerical aperture camera frequency and software since it was well known in the art that that using such optical elements improves image quality and therefore overall accuracy. The examiner takes Official Notice that the elements listed above are well-known, or to be common 
Claim 15
 	CN 105651785 A discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of no longer than 10 ns. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
 	CN 105651785 A discloses the camera comprises at least one of a CMOS device or a charge coupled device (CCD) (It is inherent that a camera is a CCD).  
Claim 17
 	CN 105651785 A discloses the electronic controller controls (Fig. 1, Ref. 74) movement of the stage (Fig. 1, Ref. 52).  
Claim 18
 	CN 105651785 A discloses generating a plurality of light pulses (Fig. 1, Ref. 21) directed at the sample (Fig. 1, Ref. 51); directing the light pulses through an objective lens (Fig. 1, Ref. 41) having a numerical aperture which provides a resolution sufficient to identify submicron features ( The invention provides for measuring semiconductor material surface micro-structural defects of microscopic imaging device and method, for some current cannot ; using a camera (Fig. 1, Ref. 62) to image portions of the sample (Fig. 1, Ref. 51) while at least a subplurality of the light pulses are being generated (Fig. 1, Ref. 21), and while the sample (Fig. 1, Ref. 51) is being moved (Fig. 1, Ref. 52) relative to the camera (Fig. 1, Ref. 62); and using the camera (Fig.1, Ref. 52) to create a plurality of images of subportions of the sample (Fig. 1, Ref. 51) to reveal one or more submicron features associated with the sample (obtaining a defect image).  
 	CN 105651785 A discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 19
 	CN 105651785 A discloses the claimed invention except for the objective lens comprises the camera is turned on and off in accordance with a frequency of between 1 Hz and 20kHz. or software for stitching separate images together to form a larger composite image. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 105651785 A with the numerical aperture camera frequency and software since it was well known in the art that that using such optical elements improves image quality and therefore overall accuracy. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 20
 	CN 105651785 A discloses directing the light pulses through an objective lens (Fig. 1, Ref. 41) comprises at least directing the light pulses through the objective lens (Fig. 1, Ref. 41) toward one surface of the sample (Fig. 1, Ref. 51), and then directing a reflected light pulse from the surface (Fig. 1, Ref. 51) back through the objective lens (Fig. 1, Ref. 41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        November 15, 2021